                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STANLEY COHEN,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-CV-608-SMY-RJD
                                                  )
 JEFFERY DENNISON and DOCTOR                      )
 DAVID,                                           )
                Defendants.                       )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 58), recommending that Defendants Jeffery Dennison

and Doctor David’s Motions for Summary Judgment for Failure to Exhaust Administrative

Remedies be granted (Docs. 32 and 33). No objections have been filed to the Report. For the

following reasons, Judge Daly’s Report and Recommendation is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report and Recommendation. See Thomas v.

Arn, 474 U.S. 140 (1985). Instead, the Court reviews the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff did not

exhaust his available administrative remedies regarding his claim in this matter. The Court finds

no clear error with respect to Judge Daly’s findings, analysis or conclusions, and adopts her Report

                                            Page 1 of 2
and Recommendation in its entirety. Accordingly, Defendants’ Motions for Summary Judgment

(Docs. 32 and 33) are GRANTED and this matter is DISMISSED without prejudice.

      IT IS SO ORDERED.

      DATED: May 9, 2019



                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 2 of 2
